Per Curiam,
We might well affirm this judgment on the opinion of the learned court below, and but a few words in addition are necessary now. In the recent case of Latrobe v. Fritz, 152 Pa, *257224, we considered fully a question almost precisely similar to the one arising upon the present record. There a married woman borrowed money for the security of which she confessed a judgment to the lender, and used the money in paying for the erection of one or more buildings on land belonging to her. We held the judgment to be a good and valid exercise of the contracting power conferred upon her by the act of 1887 and reversed the court below for ruling the contrary. It is not necessary to repeat the reasoning of that opinion. It is entirely applicable to the present case. Here the money was borrowed by the defendant, a married woman, for the purpose of paying off a lien upon her land, and it was actually used for that purpose. Undoubtedly she had a lawful right to borrow money for such a purpose. She could neither use nor enjoy her separate real estate in the same manner as a feme sole if she did not possess such power. And if she might make a lawful contract of borrowing for such a purpose she might be sued thereon, and of course might confess a judgment: Koechling v. Henkel, 144 Pa. 215; Latrobe v. Fritz, supra.
It is time that the profession throughout the commonwealth should understand and appreciate, that both the rights and the liabilities of married women in Pennsylvania have been greatly and radically changed and enlarged by the act of 1887. The authorities which were applicable to questions arising before the passage of that act are entirely inapplicable now. The judgment of a married woman, which was then presumably void, is now presumably valid. It is no longer necessary to such validity to set out on the record the facts which before the act were necessary to give the judgment validity: Koechling v. Henkel, supra; Latrobe v. Fritz, supra; Milligan v. Phipps, 158 Pa. 208. We find nothing to impugn the validity of the judgment confessed in the present case, and therefore
The order discharging the rule to strike off the judgment is affirmed at the cost of the appellant.
See also the next ease.